DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 31-40 in the reply filed on February 10, 2021 is acknowledged.
Claims 23-30, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2021.
The restriction of Group IV, claim 42 made in the Restriction mailed on December 10, 2021 is hereby withdrawn in view of reconsideration and rejoined herein.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, based on the above, claims 31-40 and 42 are examined herein.
Information Disclosure Statement
The IDS received on August 18, 2020 is proper and is being considered by the Examiner.
Drawings
The drawings received on January 13, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the phrase, “the plurality of the plurality of discrete processed sample portion”.  The first instant of “the plurality” should be removed for clarity.
Claim 36 is indefinite because it is unclear whether the claimed system comprises the immiscible medium as the limitation is recited based on the system’s context of use.  In other words, the system comprises a droplet apparatus that is “capable of forming” a plurality of discrete sample portions, and that these discrete sample portions are partially surrounded by a medium that is immiscible.  This does not necessarily require that the claimed system comprises has the medium, and if such interpretation is made, claim 36 does not further limit the parent claim 31.
Claims 37-38 are also indefinite for the same reason as claim 36.

The Federal Circuit decided an issue of first impression in that Court - whether a patent claim that covers both an apparatus and method of use of that apparatus passes muster under 35 USC §112, para. 2 (indefiniteness). Defending its "1-click system," Amazon won a summary judgment ruling of invalidity, IPXL Holdings, LLC v. Amazon.com, Inc., 333 F. Supp. 2d 513 (E.D. Va. 2004), which the Federal Circuit affirmed in part, 2005 U.S. App. LEXIS 25120.
After upholding the district court's claim constructions and affirming the finding that all but one of the asserted claims were anticipated, the Federal Circuit next affirmed the summary judgment of invalidity (for indefiniteness) for the remaining asserted claim, which read:
25. The system of claim 2 [including an input means] wherein the predicted transaction information comprises both a transaction type and transaction parameters associated with that transaction type, and the user uses the input means to either change the predicted transaction information or accept the displayed transaction type and transaction parameters.

Claim 25 on its face is directed to a "system." However, it also recites use steps ("the user uses the input means to ...change the predicted transaction information ... ") 
This claim was found indefinite by the district court.
	Thus, for the above reasons, instant claim 39 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 31-40 and 42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chiu et al. (US 2014/0087386 A1, published March 27, 2014, priority January 20, 2011).
With regard to claim 31, Chiu et al. disclose a system comprising:
a droplet apparatus capable of forming a plurality of discrete sample portions, each of the plurality of discrete sample portions comprising a portion of the sample and a reaction mixture (“present invention provides methods, systems, and devices for performing digital assays … use of a distribution sizes (e.g., volumes) that is continuous rather than discrete … droplets of variable size can be created in various ways, either randomly or through controlled application of microfluidics … size of the droplet can be controlled by the shear rate and channel dimensions …”, section [0044]; “droplets of various sizes can be generated randomly, by emulsification…”, 
an amplification apparatus configured to amplify the plurality of discrete sample portions to form a plurality of discrete processed sample portions including at least one discrete processed sample portion containing nucleic acid amplification products (“applications such as digital PCR where a wide dynamic range is often desired, it is highly beneficial to perform PCR in drops that are crated …”, section [0064]; “amplification of analyte (e.g., digital PCR) can be carried out simultaneously in all droplets …”, section [0066]);
a detection apparatus configured to detect fluorescence signals from the at least one of the plurality of discrete processed sample portions to determine a presence of that at least one target nucleic acid; 
the detection apparatus is further configured to determine the respective volumes of the plurality of discrete processed sample portions (“droplets of different volumes are generated by emulsification with the aid of different surfactants; here the droplets of different volumes are stabilized and are where the size of the droplet can be determined and the fluorescence from the droplet can be interrogated”, section [0066]; “[a]nalysis can, for example, be achieved by flowing the droplets in a single file through a flow cytometer or similar device”, section [0070]); “[b]y using appropriate excitation and emission filters the fluorescence within the droplet can be quantified to reveal the presence or absence of amplification.  By noting both the size of the droplet and the presence or absence of amplification product, it is possible to back-calculate the original concentration of the analyte present in the sample”, section [0070]); “the size (volume) of each droplet is determined based on the scattering signal from the droplet”, section [0066]; “using a number of droplets in a plurality and the individual volumes of the droplets in the plurality to conduct digital measurements.  For example, a sample concentration of a molecule of interest can be determined using the number of droplets in the plurality, the number of droplets in the plurality with one or more molecules of interest, and by measuring the volume of some or all of the droplets in the plurality”
a processor configured to determine an amount of target nucleic acid based on the number of discrete processed sample portions containing the target nucleic acid therein (see sections [0076] and [0090]; “data analysis was done with IGOR pro” section [0159]); “we thus estimate a concentration between 104 to 105 template copies per l”, section [0145], the copies per sample volume is derived from the emulsion droplets containing the template nucleic acids, see also, “using digital measurements to determine a concentration of a sample”, section [0021]).
With regard to claim 32, the imager is configured to determine the respective volumes of the plurality of discrete processed sample portions in time-of-flight manner (see Figure 13, where the droplets size and the amount is imaged over time; also, “sample self-digitization in the dLAMP SD chip … images showing the initial filling … with aqueous solution …”, section [0037]).
With regard to claim 33, the processor of the system is configured to determine the volumes of the plurality of discrete portions (“analyzing a second plurality of droplets having a second volume distribution to determine volumes of the droplets in the second plurality”, section [0065]; “[a]nalyzing the second plurality of droplets can include, e.g., determining the volumes of the droplets in the second plurality … individual volumes of all of the droplets in the plurality may be determined”, section [0069]; “achieved by flowing the droplets in a single file through a flow cytometer .. 
With regard to claim 34, the optical imager is configured to determine the respective volumes of the plurality of discrete processed sample portions (see above).
With regard to claim 35, the droplet apparatus is configured to generate “droplets of different volumes (diameters) [that] can be generated using a wide range of methods”, section, [0066]; “by varying the shear rate or channel dimensions, droplets of different sizes are easily formed”, section [0066]).
With regard to claim 36, the plurality of discrete sample portions are at least surrounded by an immiscible medium (see section [0059]).
With regard to claim 37, the immiscible medium is mineral oil, silicone oil, fluorinated oil (section [0073]).
With regard to claim 38, the plurality of discrete sample portions are not actively comprised by the system, but rather the system contains an emulsion apparatus “configured to form” these sample portions, which is an intended use.  Since the magnetic beads or porous beads are comprised within the discrete sample portions which are not required in the system claims, claim 38 is anticipated as well.
With regard to claims 39 and 40, the discrete sample portions are imaged for determination of volume and calculate copies-per-unit-volume (see above; also, “methods and systems can be used to determine (1) volumes of droplets and (2) a number of droplets that contain a detectable agent, which can be used to determine the concentration of a sample … sample at a concentration in units of molecules/volume”, section [0075]).
With regard tin claim 42, the system comprise a processor that determines the amount of target nucleic acid based on the number of processed sample containing the target nucleic acids therein (“methods and systems can be used to determine (1) volumes of droplets and (2) a number of droplets that contain a detectable agent, which can be used to determine the concentration of a sample … sample at a concentration in units of molecules/volume”, section [0075]; “computer comprising a memory device with executable instructions … when executed by a processor”, section [0087]).
Therefore, the invention as claimed is deemed anticipated by Chiu et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 31-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,322,055 (herein, “the ‘055 patent”); claims 1-19 of U.S. Patent No. 10,557,174 (herein, “the ‘174 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 31, claims of the ‘055 patent also claims a system comprising:
a droplet apparatus, in a first configuration, capable of forming a plurality of discrete sample portions of a sample comprising a target nucleic acid, each of the plurality of discrete sample portions comprising a portion of the sample (“an emulsion apparatus configured to form a plurality of discrete sample portions, each of the plurality of discrete sample portion comprising a portion of the sample, and a reaction mixture”, claim 11);
an amplification apparatus configured to amplify the plurality of discrete sample portions to form at least one discrete processed sample portion 
a detection apparatus configured to detect a fluorescence signal from the at least one of the plurality of discrete processed sample portions in response to a presence of the at least one target nucleic acid (“excitation detection apparatus configured to detect fluorescence signals from the at least one of the plurality of discrete processed sample portions to determine a presence of the at least one target nucleic acid”, claim 11); 
an optical imager configured to determine the respective volumes of the plurality of discrete processed sample portions (“an optical imager configured to determine the respective volumes of the plurality of discrete processed sample portions”, claim 13); and
a processor configured to determine an amount of the target nucleic acid based on the number of discrete processed sample portions containing the target nucleic acid therein (“a processor configured to … determine respective volumes of the plurality of discrete processed sample portions … estimate the number of copies-per-unit-volume”, claim 11).

With regard to instant claim 33, the system further comprises a processor configured to estimate a portion size of the discrete sample portions to provide a predetermined average number of copies of a target nucleic acid within the discrete sample portions (“contain the at least one target nucleic acid therein”, claim 11).
With regard to instant claim 34, the optical imager is configured to determine the respective volumes of the discrete processed sample portions (“processor … determine respective volumes of the plurality of discrete processed sample portions”, claim 11).
With regard to instant claim 35, the droplet apparatus forms the plurality of discrete sample portions of the at least one of a plurality of sizes (see claim 15).
With regard to instant claim 36, the discrete sample portions are surrounded by immiscible medium (see claim 17).
With regard to instant claim 37, the medium is substantially immiscible with the plurality of sample portions comprises at least a mineral oil (see claim 18).

With regard to instant claim 39, determining the respective volumes comprises imaging the discrete portions (see claim 13, and claim 1).
With regard to instant claim 40, the system further comprises a processor that estimates the copies-per-unit volume of the target nucleic acid (see claim 11, “estimate the number of copies-per-unit volume of the at least one target nucleic acid in the sample”).
With regard to instant claim 42, the system is determines the amount of target nucleic acid based on the number of discrete sample portions (claim 11, the processor estimates copies of nucleic acids per unit volume, necessarily requires that the amount is determined based on the processing of the plurality of discrete sample portions analyzed).
Therefore, the instantly claimed invention is deemed obvious over the claims of the ‘055 patent.
The claims of the ‘174 patent is also drawn to the system (see claims 10-19), which is obvious for the same reasons as set forth above.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 12, 2021
/YJK/